Exhibit 10.5

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT is made as of the 9th day of May, 2019, by DOMINION
BRIDGEPORT FUEL CELL, LLC, a Virginia limited liability company, which will be
changing its name to Bridgeport Fuel Cell, LLC in accordance with Section 6.24
of the Credit Agreement (defined below), having a principal place of business at
c/o Fuel Cell Energy, 3 Great Pasture Road, Danbury, Connecticut 06810 (the
“Debtor”), in favor of LIBERTY BANK, a mutual savings bank having an office at
315 Main Street, Middletown, Connecticut 06457, in its capacity as
Administrative Agent for itself and the other Secured Parties (in such capacity,
“Secured Party”).

 

RECITALS

 

WHEREAS, Debtor, in accordance with the Credit Agreement, has requested Lenders
to extend to Debtor a term loan in the original principal amount of Twenty-Five
Million and 00/100 U.S. Dollars (U.S. $25,000,000.00) (the “Loan”); and

 

WHEREAS, in order to more fully secure Debtor’s obligations under, among other
things, the Credit Agreement and the other Loan Documents, Lenders have
requested that Debtor, and Debtor has agreed to, execute and deliver this
Agreement and to grant to Secured Party a perfected first priority security
interest in the Collateral to secure Debtor’s obligations in connection with the
Loan.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Debtor and Secured Party do hereby agree as follows:

 

1.CONSTRUCTION AND DEFINITION OF TERMS.  All terms used herein without
definition which are defined by the Connecticut Uniform Commercial Code shall
have the meanings assigned to them by the Connecticut Uniform Commercial Code,
as amended, unless and to the extent varied by this Agreement (provided that the
term “document” shall not (except as used in the definition of Collateral) have
the meaning provided for in the Connecticut Uniform Commercial Code).  All
capitalized terms used herein without definition which are defined by the Credit
Agreement shall have the meanings assigned to them by the Credit Agreement.  All
accounting terms used herein without definition shall have the meanings assigned
to them as determined by GAAP.  Whenever the phrase “satisfactory to Secured
Party” is used in this Agreement such phrase shall mean “satisfactory to Secured
Party in its sole discretion”, unless otherwise specifically stated.  The use of
any gender or the neuter herein shall also refer to the other gender or the
neuter and the use of the plural shall also refer to the singular, and vice
versa.  In addition to the terms defined elsewhere in this Agreement, unless the
context otherwise requires, when used herein, the following terms shall have the
following meanings:

1.1“Agreement” means this Security Agreement and all amendments, restatements,
extensions, modifications and supplements hereto.

1.2“Business Premises” shall mean Debtor’s place of business at 3 Great Pasture
Road, Danbury, Connecticut 06810.

1.3“Collateral” shall mean all of Debtor’s assets, now owned and hereafter
acquired, including, but not limited to, all of the following assets, property,
interests and/or rights of Debtor, whether now owned or existing or hereafter
created, acquired or arising or coming into existence, and wherever located or
situated: (a) the Facility and the assets described on Schedule I attached
hereto and incorporated herein by reference (the “Bridgeport Fuel Cells”) and
the assets described on Schedule II attached hereto and incorporated herein by
reference (the “Additional Fuel Cells” and together with the Bridgeport Fuel

7372328v9

--------------------------------------------------------------------------------

 

Cells, collectively, the “Fuel Cells”), as such  Schedule I and/or Schedule II
may be amended, supplemented or updated from time to time; (b) accounts and all
other forms of obligations owing to Debtor arising out of the sale, lease,
license or assignment of goods or other property; (c) chattel paper (whether
tangible or electronic); (d) commercial tort claims; (e) computer hardware and
software and all rights with respect thereto, including, without limitation, any
and all licenses (excluding any licenses granted to Debtor under the O&M
Agreement), options, warranties, service contracts, program services, test
rights, maintenance rights, support rights, improvement rights, renewal rights
and indemnifications, and any substitutions, replacements, additions or model
conversions of any of the foregoing; (f) deposit accounts; (g) documents; (h)
general intangibles (including all payment intangibles) and registered
copyrights; (i) goods (including inventory, equipment, furniture, fixtures and
any and all accessions, additions, attachments, improvements, substitutions and
replacements thereto and therefor); (j) instruments (including promissory
notes); (k) inventory; (l) letter-of-credit rights (whether or not the letter of
credit is evidenced by a writing); (m) securities and all other investment
property, including, without limitation, certificated securities, uncertificated
securities, and security entitlements; (n) supporting obligations; (o) money,
any other contract rights or rights to the payment of money, insurance and
insurance claims and proceeds; (p) all other assets of Debtor; and (q) the
products and proceeds of all of the foregoing; provided, that the Collateral
shall exclude the L/C Cash Collateral Account and the L/C Cash Collateral (as
each is defined in the CGB Subordination Agreement) (collectively, the “Excluded
Collateral”).  It is the intention of Debtor that the term “Collateral” include
all assets of Debtor, except the Excluded Collateral.

1.4“Credit Agreement” means that certain Credit Agreement dated of even date
herewith among Debtor, the Lenders party thereto from time to time, Liberty
Bank, as Administrative Agent and Co-Lead Arranger, and Fifth Third Bank, an
Ohio banking corporation, as Co-Lead Arranger, as amended, restated, extended,
supplemented and/or otherwise modified from time to time.

1.5“Event of Default” shall mean any of the events described in Section 6
hereof.

1.6“Permitted Liens” shall mean Liens permitted by Section 7.01 of the Credit
Agreement.

2.SECURITY

2.1Security Interest. As security for the payment and performance of all of the
Obligations, whether or not any instrument or agreement relating to any
Obligation specifically refers to this Agreement or the security interest
created hereunder, Debtor hereby assigns, pledges, hypothecates and grants to
Secured Party, for the ratable benefit of the “Secured Parties” (as defined in
the Credit Agreement), a Lien on and continuing security interest in and to all
right, title and interest of the Debtor in, to and under the Collateral wherever
located, and whether now existing or hereafter arising or acquired from time to
time. Secured Party’s security interest shall continually exist until all
Obligations have been indefeasibly paid in full in cash.

2.2Covenants and Representations Concerning Collateral. With respect to all of
the Collateral, Debtor covenants, warrants and represents that:

(a)No financing statement covering any of the Collateral is on file in any
public office, or land or financing records except for financing statements in
favor of Secured Party.  Debtor is the legal and beneficial owner of all of the
Collateral, free and clear of all Liens, except for Permitted Liens.

 

(b)The security interest granted to Secured Party hereunder shall constitute a
valid attached and perfected first lien security interest upon the
Collateral.  Debtor shall not, and Secured Party does not authorize Debtor to,
sell, lease, license, or assign any interest in the Collateral.  Debtor shall

2

7372328v9

--------------------------------------------------------------------------------

 

not grant or otherwise permit any other Lien to be created or remain on any
Collateral, other than Permitted Liens.

 

(c)Debtor will maintain the Collateral in good order and condition, ordinary
wear and tear accepted, and will use, operate and maintain the Collateral in
compliance with all Laws, regulations and ordinances and in compliance with all
applicable insurance requirements and regulations. Debtor will promptly notify
Secured Party in writing of any litigation involving or affecting the Collateral
which Debtor knows or has reason to believe is pending or threatened. Debtor
will promptly pay when due all Taxes and all transportation, storage,
warehousing and other such charges and fees affecting or arising out of or
relating to the Collateral and shall defend the Collateral, at Debtor’s sole
expense, against all claims and demands of any persons claiming any interest in
the Collateral adverse to Debtor or Secured Party.

 

(e)(i)  Debtor will maintain at all times (and whether the applicable Collateral
is in the possession of Debtor, Secured Party, a third party or otherwise)
insurance on the Collateral as required by the Credit Agreement.  

 

(ii)  Debtor acknowledges and agrees that the security interest hereunder
includes a security interest in any and all proceeds of such policies and, when
there is a loss resulting from any casualty or event with respect to (A) the
Bridgeport Fuel Cells and/or the Facility and the damage or destruction relating
to such casualty or event exceeds $1,000,000 and/or (B) the Additional Fuel
Cells, Debtor authorizes and empowers Secured Party (if in Secured Party’s
discretion it elects to do so) to adjust or compromise any loss under such
policies and to collect and receive all such proceeds and Debtor hereby appoints
Secured Party as Debtor’s attorney‑in‑fact for such purposes. Debtor hereby
authorizes and directs each insurance company to pay all such proceeds directly
and solely to Secured Party and not to Debtor and Secured Party jointly. Debtor
authorizes and empowers Secured Party to execute and endorse in Debtor’s name
all proofs of loss, drafts, checks and any other documents or instruments
necessary to accomplish such collection, and any persons making payments to
Secured Party under the terms of this paragraph are hereby relieved absolutely
from any obligation or responsibility to see to the application of any sums so
paid.  

 

(iii)  After deduction from any proceeds of such policies of all costs and
expenses (including reasonable attorneys’ fees) incurred by Secured Party in the
collection and handling of such proceeds, the net proceeds shall be applied as
follows: (A) if (I) the loss is resulting from any casualty or event with
respect to the Bridgeport Fuel Cells and/or the Facility and the damage or
destruction relating to such casualty or event does not exceed $1,000,000, (II)
no Default or Event of Default exists, (III) Debtor shall have delivered
evidence satisfactory to Secured Party that the Bridgeport Fuel Cells and/or the
Facility, as applicable, can be fully repaired and restored at least four (4)
months prior to the Maturity Date for the same purposes the Bridgeport Fuel
Cells and the Facility were utilized prior to such casualty or event and Debtor
will otherwise remain in compliance with all of the terms and conditions of the
Loan Documents, (IV) the work is performed under a guaranteed maximum price
contract satisfactory to Secured Party in accordance with plans and
specifications and a budget satisfactory to Secured Party and in compliance with
all Laws, (V) if the net proceeds are insufficient to replace, repair, restore
and rebuild the Bridgeport Fuel Cells and/or the Facility, as applicable, to
substantially the same value, condition and character as existed prior to such
casualty or event (a “Restoration”), Debtor shall have deposited with Secured
Party the amount by which the cost of Restoration exceeds the net proceeds
available for such Restoration, and (VI) none of the Facility Documents shall
have terminated, or be subject to termination, as a result of the casualty or
event, then Secured Party shall release the net proceeds to Debtor and Debtor
shall effect a Restoration of the Bridgeport Fuel Cells and/or the Facility, as
applicable; and (B) if (I) the loss is resulting from any casualty or event with
respect to the Bridgeport Fuel Cells and/or the Facility and the damage or
destruction relating to such casualty or event exceeds $1,000,000, (II) the loss
is resulting

3

7372328v9

--------------------------------------------------------------------------------

 

from any casualty or event with respect to the Additional Fuel Cells, or (III) a
Default or Event of Default exists, then Secured Party may, in its sole
discretion, apply the loss proceeds (less expenses of collection) to the
Obligations in accordance with Section 8.03 of the Credit Agreement, whether or
not such Obligations are due, or hold such proceeds as a cash collateral reserve
against the Obligations, or apply such proceeds to the Restoration of the
Collateral, or release the same to Debtor, but no such application, holding in
reserve or release shall cure or waive any Default or Event of Default;
provided, that if the loss is resulting from any casualty or event with respect
to the Additional Fuel Cells and Debtor provides Secured Party with replacement
collateral in form and amount satisfactory to Secured Party in its sole
discretion, then after Secured Party has a perfected Lien on such replacement
collateral, Secured Party will release the net proceeds of such loss to
Debtor.  In the event that Secured Party elects to permit Debtor to use the
proceeds to effect a Restoration of the Collateral under subclause (B) of the
immediately preceding sentence, then such net proceeds shall be deposited in a
segregated account of Debtor at Secured Party subject to the sole order of (and
under the control of) Secured Party and pledged as security for the Loan and
shall be disbursed therefrom by Secured Party in such manner and at such times
and subject to such conditions as Secured Party deems appropriate to complete
such Restoration; provided, however, that if an Event of Default shall occur at
any time after Secured Party has elected to permit Debtor to apply such proceeds
to the Restoration of the Collateral or before or after a Restoration has
commenced or prior to such deposit of the net proceeds, then thereupon Secured
Party shall have the option to apply all remaining net proceeds as a credit
against such of the Obligations, whether matured or unmatured, in accordance
with Section 8.03 of the Credit Agreement.  

 

(iv)  Debtor hereby indemnifies Secured Party against any third party claim
relating to (A) any loss or damage to the Collateral not insured by Debtor or
(B) any deficiency in any effective insurance coverage required to be maintained
by Debtor pursuant to this Agreement, which indemnification obligation shall
constitute part of the Obligations. Secured Party shall not be liable for any
insufficiency in the insurance coverage of Debtor.

 

(f)All books and records pertaining to the Collateral are located at the
Business Premises and Debtor will not change the location of such books and
records without the prior written consent of Secured Party, which consent shall
not be unreasonably withheld. Debtor shall make notations, satisfactory to
Secured Party, on its books and records disclosing the existence of Secured
Party’s security interest in the Collateral.

 

(g)Debtor shall do, make, execute and deliver all such additional and further
acts, things, deeds, assurances, instruments and documents as Secured Party may
request to vest in, and maintain and preserve, Secured Party’s perfected
security interest and rights hereunder or in any of the Collateral, including,
without limitation, placing legends on Collateral or on books and records
pertaining to Collateral stating that Secured Party has a security interest
therein.  Debtor will not create any chattel paper without placing a legend on
the chattel paper acceptable to Secured Party indicating that it has a security
interest in the chattel paper.

 

(h)Debtor shall cooperate with Secured Party to obtain and keep in effect one or
more control agreements (in form and substance satisfactory to Secured Party) in
deposit account, electronic chattel paper, investment property and
letter‑of‑credit rights Collateral.

 

(i)Debtor authorizes Secured Party to file financing statements covering the
Collateral (including without limitation financing statements which describe any
or all of the Collateral and/or indicate that the financing statement covers
“all assets” or “all personal property” (or the like) of Debtor and any
amendments and continuations thereof, and containing such legends as Secured
Party shall deem necessary or desirable to protect Secured Party’s interest in
the Collateral. Debtor agrees to pay all

4

7372328v9

--------------------------------------------------------------------------------

 

Taxes, fees and costs (including reasonable attorneys’ fees) paid or incurred by
Secured Party in connection with the preparation, filing or recordation thereof.

 

(j)Whenever required by Secured Party, Debtor shall promptly deliver to Secured
Party, with all endorsements and/or assignments required by Secured Party, all
instruments, chattel paper, guaranties and the like received by Debtor
constituting, evidencing or relating to any of the Collateral or proceeds of any
of the Collateral.

 

(k)Debtor shall not file any amendments, correction statements or termination
statements with respect to any Uniform Commercial Code financing statements
concerning the Collateral without the prior written consent of Secured Party.

 

(l)If any Collateral arises out of a contract with the United States Government
or any department, agency or instrumentality thereof, Debtor shall immediately
notify Secured Party thereof and shall execute and deliver to Secured Party
specific assignments of those contracts and the related United States Government
accounts of Debtor, and shall do such other things as may be satisfactory to
Secured Party in order that all sums due and to become due to Debtor under such
contract shall be duly assigned to Secured Party in accordance with the Federal
Assignment of Claims Act (31 United States Code §3727; 41 United States Code
§15) as in effect on the date hereof and as hereafter amended and/or any other
applicable Laws and regulations relating to the assignment of governmental
obligations. Payments on United States Government contracts or United States
Government accounts which have been specifically assigned to Secured Party by
means of a direct assignment, as provided herein, shall be made directly to
Secured Party, for payment to the Obligations. The separate assignment of
specific United States Government contracts to Secured Party, as contemplated
herein, shall not be deemed to limit Secured Party’s security interest to the
payments under those particular United States Government contracts and the
related United States Government accounts, but rather Secured Party’s security
interest shall extend to any and all United States Government contracts and the
related United States Government accounts and proceeds thereof, now or hereafter
owned or acquired by Debtor. During the term of this Agreement, Debtor agrees
and covenants not to make any assignment of any of the United States Government
contracts to any party other than Secured Party without Secured Party’s prior
written consent.

 

(m)In the event that Collateral is in the possession of, or located on premises
owned by, a third party, Debtor shall obtain a Lien Waiver from such third
party.

 

(n)With respect to any Collateral which is subject to a certificate of title,
Debtor shall:  (i) cause a certificate of title to be issued perfecting the
security interest of Secured Party; and (ii) not cause or permit a certificate
of title to be issued in another state which does not list Secured Party’s
security interest.

 

(o)If Debtor shall at any time acquire a commercial tort claim, as defined in
the Uniform Commercial Code, Debtor shall promptly notify Secured Party, in a
writing signed by Debtor, of the brief details of the commercial tort claim and
shall grant to Secured Party a security interest therein and in all proceeds
thereof in accordance with the terms of this Agreement.  All terms and
provisions of such written notification and grant of such security interests
shall be in form and content satisfactory to Secured Party.

 

(p)If any part of the Collateral is or becomes a fixture, Debtor will, upon
written demand, furnish Secured Party with a disclaimer, release or
subordination agreement, in form and content satisfactory to Secured Party,
signed by all persons having an interest in the real property or any interest in
such Collateral.

 

5

7372328v9

--------------------------------------------------------------------------------

 

(q)The Collateral consisting of the letter‑of‑credit rights include without
limitation the right to draw under letters of credit, to effect which rights a
power of attorney is hereby granted by Debtor to Secured Party (which power of
attorney shall be coupled with an interest).

 

2.3[Intentionally omitted]

2.4Care of Collateral. Debtor shall have all risk of loss of the Collateral.
Secured Party shall have no liability or duty, either before or after the
occurrence of an Event of Default, on account of loss of or damage to, to
collect or enforce any of its rights against, the Collateral, to collect any
income accruing on the Collateral, or to preserve rights against any account
debtor or other parties with prior interests in the Collateral.

2.5Replacement Collateral.  

(a)Schedule I automatically shall be, and shall be deemed to have been, updated
and supplemented to include (i) all fuel cells and fuel cell modules located at
1366 Railroad Avenue, Bridgeport, Connecticut and/or utilized or comprising the
Facility, and (ii) all fuel cells and fuel cell modules identified on any
Schedule I Supplement (as defined herein).  From time to time, but in any event
after the occurrence of any restacking of any fuel cells and/or fuel cell
modules, Debtor shall provide Secured Party with a supplement to Schedule I
(each, a “Schedule I Supplement”), each of which Schedule I Supplements shall
identify all fuel cells and fuel cell modules located at 1366 Railroad Avenue,
Bridgeport, Connecticut and/or utilized or comprising the Facility by serial
number, make and model.

(b)From time to time, Debtor shall be permitted to replace the then existing
Additional Fuel Cells with replacement fuel cells and fuel cell modules
(“Replacement Fuel Cells”) of at least equivalent make, model and value;
provided, that, (i) Debtor shall have provided Secured Party with a supplement
to Schedule II (each, a “Schedule II Supplement”), each of which Schedule II
Supplements shall identify all Replacement Fuel Cells by serial number, make and
model, (ii) Debtor shall have provided to Secured Party copies of all
documentation transferring title to such Replacement Fuel Cells to Debtor (and
such documentation shall be acceptable to Secured Party), (iii) Debtor shall
have provided to Secured Party updated Uniform Commercial Code lien searches and
state and federal tax lien searches on such Persons and in such jurisdictions
and locales as Secured Party shall have requested, (iv) all creditors having a
security interest and/or Lien in or to the Replacement Fuel Cells shall have
released and terminated such security interest and/or Lien pursuant to
documentation and other filings of record satisfactory to Secured Party, and (v)
an amendment adding the Replacement Fuel Cells to, and deleting the then
existing Additional Fuels Cells from, the Uniform Commercial Code financing
statement covering the then existing Additional Fuel Cells shall have been filed
with the State Corporation Commission of the Commonwealth of Virginia or such
other filing offices as Secured Party may elect in its discretion.

2.6Authorization and Power‑of‑Attorney.  Debtor authorizes Secured Party to
request other secured parties of Debtor to provide accountings, confirmations of
Collateral and confirmations of statements of account concerning Debtor. Debtor
hereby designates and appoints Secured Party and its designees as
attorney‑in‑fact of Debtor, IRREVOCABLY and with power of substitution, with
authority to endorse Debtor’s name on requests to other secured parties of
Debtor for accountings, confirmations of collateral and confirmations of
statements of account.  Debtor shall pay or reimburse Secured Party upon demand
for any charges resulting from any of the foregoing requests.  Nothing in this
Section shall be deemed to be Secured Party’s consent to such Persons’ status as
a secured party, which would be a violation of Section 2.2(b).

6

7372328v9

--------------------------------------------------------------------------------

 

3.REPRESENTATIONS AND WARRANTIES.  To induce Secured Party to enter into this
Agreement, Debtor represents and warrants to Secured Party that:

3.1State of Organization and Legal Name.  Debtor’s state of organization and
exact legal name are set forth in the first paragraph of this Agreement.

3.2Legal Existence.  Debtor is a limited liability company duly organized and
legally existing under the laws of the State of Virginia, has the power to own
its property and to carry on its business and is duly qualified to do business
and is in good standing in each jurisdiction in which the character of the
properties owned by it therein or in which the transaction of its business makes
such qualification necessary.

3.3Authority. Debtor has full power and authority to enter into this Agreement,
to execute and deliver all documents and instruments required hereunder and to
incur and perform the obligations provided for herein, all of which have been
duly authorized by all necessary and proper limited liability company and other
action, and no consent or approval of any Person, which has not been obtained is
required as a condition to the validity or enforceability hereof or thereof.

3.4Binding Agreement.  This Agreement has been duly and properly executed by
Debtor, constitutes the valid and legally binding obligation of Debtor and is
fully enforceable against Debtor in accordance with its terms, subject only to
laws affecting the rights of creditors generally and application of general
principles of equity.

3.5Place of Business; Name; State of Organization; Location of Goods.  

(a)Debtor’s principal place of business and chief executive office is located at
the Business Premises and has been located at such location continuously for at
least the past five (5) years (or since such Debtor’s formation if formed within
such five (5) year period).  Debtor currently does not have, and in the past has
not had, any other offices or places of business other than the Business
Premises.  Debtor does not have, and has not had, any legal or fictitious
name.  Debtor’s exact legal name and state/commonwealth of organization are as
set forth in the first paragraph of this Agreement.  Debtor does not use, and
has not used, any other name (legal or otherwise) in the conduct of its business
other than it will be changing its name to Bridgeport Fuel Cell, LLC after the
date hereof in accordance with Section 6.24 of the Credit Agreement.  Debtor has
not changed its state of organization, been a party to a merger and/or otherwise
changed its identity or structure, except in connection with the
Acquisition.  All Collateral consisting of inventory, equipment or other goods
(except the Additional Fuel Cells) is presently located in the following places:
1366 Railroad Avenue, Bridgeport, Connecticut.  

(b)The Additional Fuel Cells are presently located at the Business Premises, and
Debtor shall not move or relocate the Additional Fuel Cells from the Business
Premises without (i) the prior written consent of Secured Party, and (ii)
providing a Lien Waiver with respect to each new location for the Additional
Fuel Cells.  At all times, the Additional Fuel Cells shall: (i) be located in a
locked area of the Business Premises; (ii) be segregated from all other fuel
cells and fuel cells modules located at the Business Premises; and (iii) be
identified as the collateral of Secured Party.

3.6Licenses and Permits.  Debtor has all requisite governmental licenses,
authorizations, consents and approvals to own or lease its assets and carry on
its business, and is duly qualified and licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operations of properties or the conduct of its business requires such
qualification or license, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

7

7372328v9

--------------------------------------------------------------------------------

 

3.7Government Contracts.  Debtor is not now, and has not been within the past
three (3) years, in receipt of any communication from any officer or employee of
the United States Government regarding Debtor’s actual or possible
disqualification, suspension or debarment from contracting with the United
States Government.  Further, Debtor has no knowledge, in relation to the
obtaining, formation, pricing, performance, billing or administration of any one
of its contracts with the United States Government of:  (a) a violation of Law,
regulation or contract provision, or any such fact(s) or circumstance(s)
reasonably indicating any such violation; (b) a pending or threatened
investigation; (c) an existing or threatened adverse audit finding, whether
draft or final; (d) an existing or threatened cost disallowance or finding of
defective pricing; (e) a pending or threatened claim or action seeking a fine,
penalty or damages; (f) a communication regarding, or actual initiation of,
payment withholding or suspension, setoff, recoupment or debt collection; or
(g) a contract termination or a communication reasonably indicating the
potential for such a termination.

3.8Perfection and Priority of Collateral.  Upon the execution of this Agreement,
Secured Party has, or upon proper recording of any financing statement, the
execution of any control agreement or delivery of Collateral to Secured Party’s
possession, will have and will continue to have as security for the Obligations,
a valid and perfected first priority Lien on, and security interest in, all
Collateral and the proceeds thereof, free of all other Liens, claims and rights
of third parties whatsoever, except Permitted Liens.

3.9Commercial Purpose.  The Loan is not a “consumer transaction” as defined in
the Uniform Commercial Code and none of the Collateral was or will be purchased
or held primarily for personal family or household purposes.

3.10Title to Properties.  Debtor has good and marketable title to the
Collateral, and all of the Collateral is free and clear of Liens.

3.11Survival; Representations and Warranties.  All representations and
warranties contained in or made in connection with this Agreement and the other
Loan Documents shall survive the Closing Date.

4.AFFIRMATIVE COVENANTS.  Debtor covenants and agrees with Secured Party that,
until all Obligations have been indefeasibly paid in full, Debtor will:

4.1Extraordinary Loss.  Promptly notify Secured Party in writing of any event
(other than general market conditions) causing extraordinary loss or
depreciation of the value of the Collateral and the facts with respect thereto.

4.2Further Assurances and Corrective Instruments.  Promptly execute, acknowledge
and deliver, or cause to be executed, acknowledged and delivered, to Secured
Party from time to time such supplements hereto and such other instruments and
documents as may be requested by Secured Party to protect and preserve the
Collateral, Secured Party’s security interest therein, perfection of Secured
Party’s security interest and/or Secured Party’s rights and remedies hereunder.

5.NEGATIVE COVENANTS.  Debtor covenants and agrees with Secured Party that,
until all Obligations have been indefeasibly paid in full Debtor will not,
directly or indirectly, without Secured Party’s prior written consent:

5.1Change of Name.  (i) Change the limited liability company name of Debtor,
other than to Bridgeport Fuel Cell, LLC in accordance with Section 6.24 of the
Credit Agreement, or (ii) change or open any office or place of business or
location of any inventory, other goods or other Collateral.

8

7372328v9

--------------------------------------------------------------------------------

 

5.2Trade Names; State of Incorporation.  (i) Use any trade name other than each
Debtor’s true corporate name, or (ii) change Debtor’s state of formation.

5.3Leases.  Become liable as lessee with respect to any lease of any property
(real, personal or mixed), except for the Ground Lease or as otherwise expressly
permitted by the Credit Agreement.

6.EVENTS OF DEFAULT.  The occurrence of any one or more of the following events
shall constitute an “Event of Default”:

6.1The occurrence of an Event of Default (as defined therein) under any of the
Loan Documents; or

6.2Failure to pay, when and as required to be paid herein, any amount payable
hereunder; or

6.3Failure to perform or observe any other covenant or agreement (not specified
in Section 6.2 above) contained in this Agreement on Debtor’s part to be
performed or observed and such default shall continue unremedied for a period of
thirty (30) days after the earlier of (i) the date on which Debtor became aware
of such default or (ii) notice thereof having been given to Debtor by Secured
Party.

7.RIGHTS AND REMEDIES

7.1Rights and Remedies of Secured Party.  Upon and after the occurrence and
during the continuance of an Event of Default, Secured Party may, subject to
applicable Law, without notice or demand, exercise in any jurisdiction in which
enforcement hereof is sought, the following rights and remedies, in addition to
the rights and remedies available to Secured Party under the Loan Documents, the
rights and remedies of a secured party under the Uniform Commercial Code and all
other rights and remedies available to Secured Party under applicable Law, all
such rights and remedies being cumulative and enforceable alternatively,
successively or concurrently:

(a)Declare all Obligations to be immediately due and payable and the same shall
thereupon become immediately due and payable without presentment, demand for
payment, protest or notice of any kind, all of which are hereby expressly
waived; provided, however, that all Obligations shall automatically become
immediately due and payable without presentment, demand for payment, protest or
notice of any kind upon the filing by or against any Loan Party of any petition,
arrangement, reorganization, or the like under any Debtor Relief Law, and if
involuntary, the failure to have the same dismissed within ninety (90) days from
the date of filing (and in any event before the entry of an order for relief),
or the adjudication of any Loan Party as bankrupt.

 

(b)Institute any proceeding or proceedings to enforce the Obligations and/or any
Liens of Secured Party.

 

(c)Take possession of the Collateral, and for that purpose enter upon (and
remain without liability to pay any rent or occupancy charge) any premises on
which the Collateral or any part thereof may be situated and remove the same
therefrom without any liability for suit, action or other proceeding, Debtor
HEREBY WAIVING, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL
RIGHTS TO PRIOR NOTICE AND TO JUDICIAL HEARING OR PROCESS WITH RESPECT TO
REPOSSESSION OF COLLATERAL, and/or require Debtor, at Debtor’s expense, to
assemble and deliver the Collateral to such place or places as Secured Party may
designate.  Debtor shall make available to Secured Party all premises necessary
for Secured Party’s taking

9

7372328v9

--------------------------------------------------------------------------------

 

possession (whether under this paragraph or otherwise) of the Collateral or for
removing or putting the Collateral in saleable form.

 

(d)Operate, manage and control the Collateral (including use of the Collateral
and any other property or assets of Debtor in order to continue or complete
performance of Debtor’s obligations under any contracts of Debtor), or permit
the Collateral or any portion thereof to remain idle or store the same, and
collect all rents and revenues therefrom; and sell or otherwise dispose of any
or all of the Collateral (whether such‑disposition is at Debtor’s premises or
not at such premises) upon such terms and under such conditions as Secured
Party, in its sole discretion, may determine, and purchase or acquire any of the
Collateral at any such sale or other disposition, all to the fullest extent
permitted by applicable Law.

 

(e)Enforce Debtor’s rights against account debtors and other parties obligated
on Collateral, including, but not limited to, the right to:  (a) notify and/or
require Debtor to notify any or all account debtors and other parties obligated
on Collateral to make payments directly to Secured Party or in care of a post
office lock box under the sole control of Secured Party established at Debtor’s
expense and subject to Secured Party’s customary arrangements and charges
therefor, and to take any or all action with respect to Collateral as Secured
Party shall determine in its sole discretion, including, without limitation, the
right to demand, collect, sue for and receive any money or property at any time
due, payable or receivable on account thereof, compromise and settle with any
person liable thereon, and extend the time of payment or otherwise change the
terms thereof, without incurring liability or responsibility to Debtor;
(b) require Debtor to segregate and hold in trust for Secured Party and, on the
day of Debtor’s receipt thereof, transmit to Secured Party in the exact form
received by Debtor (except for such assignments and endorsements as may be
required by Secured Party), all cash, checks, drafts, money orders and other
items of payment constituting Collateral or proceeds of Collateral; and/or
(c) establish and maintain at Secured Party a “Repayment Account,” which shall
be under the exclusive control of and subject to the sole order of Secured Party
and which shall be subject to the imposition of such customary charges as are
imposed by Secured Party from time to time upon such accounts, for the deposit
of cash, checks, drafts, money orders and other items of payments constituting
Collateral or proceeds of Collateral from which Secured Party may, in its sole
discretion, at any time and from time to time, withdraw all or any part. Secured
Party’s collection and enforcement of Collateral against any account debtor and
other persons obligated thereon shall be deemed to be commercially reasonable if
Secured Party exercises the care and follows the procedures that Secured Party
generally applies to the collection of obligations owed to Secured Party.  

 

(g)Locate, disable or to take possession of any applicable Collateral by
electronic, digital, magnetic or wireless optical electromagnetic or similar
means after giving any notices required under applicable Law.

 

7.2Power of Attorney.  Effective upon the occurrence and during the continuance
of any Event of Default, Debtor hereby designates and appoints Secured Party and
its designees as attorney‑in‑fact of Debtor, IRREVOCABLY and with power of
substitution, with full power and authority in the place and stead of Debtor to:
endorse Debtor’s name on any notes, acceptances, checks, drafts, money orders,
instruments or other evidences of payment or proceeds of the Collateral that may
come into Secured Party’s possession; to execute proofs of claim and loss; to
assign or otherwise transfer ownership of, or otherwise dispose of, any patents,
patent applications, trademarks, trademark applications, copyrights and
copyright applications and/or any other Collateral; to adjust and compromise any
claims under insurance policies; and to perform all other acts necessary and
advisable, in Secured Party’s sole discretion, to carry out and enforce this
Agreement. All acts of said attorney or designee are hereby ratified and
approved by Debtor and said attorney or designee shall not be liable for any
acts of commission or omission nor for any error of judgment or mistake of fact
or law. This power of attorney is coupled with an interest and is

10

7372328v9

--------------------------------------------------------------------------------

 

IRREVOCABLE so long as any of the Obligations remain unpaid or unperformed or
there exists any commitment by Secured Party which could give rise to any
Obligations.

7.3Notice of Disposition of Collateral and Disclaimer of Warranties.  It is
mutually agreed that commercial reasonableness and good faith require Secured
Party to give Debtor no more than ten (10) days’ prior written notice of the
time and place of any public disposition of Collateral or of the time after
which any private disposition or any other intended disposition is to be
made.  It is mutually agreed that it is commercially reasonable for Secured
Party to disclaim all warranties which arise with respect to the disposition of
the Collateral and Secured Party shall have the right to do so.

7.4Costs and Expenses. Debtor agrees to pay to Secured Party on demand the
amount of all expenses paid or incurred by Secured Party in connection with the
exercise or enforcement of any of its rights or remedies hereunder, under the
Loan Documents or under applicable Law, all expenses, including reasonable
attorneys’ fees and court costs paid or incurred by Secured Party in exercising
or enforcing any of its rights or remedies hereunder, under the Loan Documents
or under applicable Law, together with interest on all such amounts at the
Default Rate (collectively, the “Enforcement Costs”).  Until indefeasibly paid
in full, all such Enforcement Costs shall be added to and included in the
Obligations and secured by the security interest and Liens granted
hereunder.  The provisions of this Subsection shall survive the termination of
this Agreement and Secured Party’s security interest hereunder and the payment
of all Obligations.

7.5Voting, etc.  Effective upon the occurrence and during the continuance of an
Event of Default, Secured Party may (but shall have no obligation to) vote,
collect dividends (and other distributions) and otherwise exercise any rights of
ownership with respect to any Collateral consisting of investment property.

7.6Certain Matters with Respect to the Collateral.  To the extent that any one
or more applicable Laws impose duties on Secured Party to exercise remedies in a
commercially reasonable manner, Debtor acknowledges and agrees that it is not
commercially unreasonable for Secured Party (a) to fail to incur expenses
reasonably deemed significant by Secured Party to prepare Collateral for
disposition or otherwise to fail to complete raw material or work in process
into finished goods or other finished products for disposition (b) to fail to
obtain third-party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other Law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (c) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove Liens or
encumbrances on or any adverse claims against Collateral, (d) to exercise
collection remedies against account Debtor and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as Debtor, for expressions of interest in acquiring all of any
portion of the applicable Collateral, (g) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (h) to dispose of Collateral by utilizing
Internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets, (i) to dispose of assets in wholesale rather than
retail markets, (j) to purchase insurance or creditor enhancements to insure
Secured Party against risks of loss, collection or disposition of Collateral or
to provide to Secured Party a guaranteed return from the collection or
disposition of Collateral, or (k) to the extent deemed appropriate by Secured
Party, to obtain the services of brokers, investment bankers, consultants and
other professionals to assist Secured Party in the collection or disposition of
any of the Collateral.  Debtor acknowledges that the purpose of this paragraph
is to provide non‑exhaustive indications of what actions or omissions by Secured
Party would fulfill Secured Party’s duties under the Uniform Commercial Code in
Secured Party’s exercise of

11

7372328v9

--------------------------------------------------------------------------------

 

remedies against the Collateral and that other actions or omissions by Secured
Party shall not be deemed to fail to fulfill such duties solely on account of
not being indicated in this paragraph.  Without limitation upon the foregoing,
nothing contained in this paragraph shall be construed to grant any rights to
Debtor or to impose any duties on Secured Party that would not have been granted
or imposed by this Agreement or by applicable Law in the absence of this
paragraph.

7.7Grant of License.  Debtor hereby grants to Secured Party an irrevocable,
non‑exclusive license (exercisable without payment of royalty or other
compensation to Debtor) to use, license or sublicense any patents, trademarks,
copyrights, or other licenses with respect to any of the foregoing, now owned or
licensed or hereafter acquired or licensed by Debtor, wherever the same may be
located throughout the world, for such term or terms, on such conditions and in
such manner as Secured Party shall determine, whether general, special or
otherwise, and whether on an exclusive or nonexclusive basis, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof; provided, that the foregoing grant shall
exclude any licenses granted to Debtor under the O&M Agreement. Notwithstanding
the foregoing, the use of such license or sublicense by Secured Party shall be
exercised, at the option of Secured Party, and only after occurrence and during
the continence of an Event of Default; provided that any license, sublicense or
other transaction entered into by Secured Party in accordance herewith shall be
binding upon Debtor notwithstanding any subsequent cure of an Event of
Default.  

8.MISCELLANEOUS

8.1Performance for Debtor.  Debtor agrees and hereby authorizes that Secured
Party may, in Secured Party’s sole discretion, but Secured Party shall not be
obligated to, whether or not an Event of Default shall have occurred, advance
funds on behalf of Debtor, without prior notice to Debtor, in order to insure
Debtor’s compliance with any covenant, warranty, representation or agreement of
Debtor made in or pursuant to this Agreement or any of the Loan Documents, to
continue or complete, or cause to be continued or completed, performance of
Debtor’s obligations under any contracts of Debtor, to cover overdrafts in any
checking or other accounts of Debtor at Secured Party or to preserve or protect
any right or interest of Secured Party in the Collateral or under or pursuant to
this Agreement or any of the Loan Documents, including, without limitation, the
payment of any insurance premiums or Taxes and the satisfaction or discharge of
any judgment or any Lien upon the Collateral or other property or assets of
Debtor; provided, however, that the making of any such advance by Secured Party
shall not constitute a waiver by Secured Party of any Event of Default with
respect to which such advance is made nor relieve Debtor of any such Event of
Default. Debtor shall pay to Secured Party upon demand all such advances made by
Secured Party with interest thereon at the Default Rate.  All such advances
shall be deemed to be included in the Obligations and secured by the security
interest granted Secured Party hereunder; provided, however, that the provisions
of this Subsection shall survive the termination of this Agreement and Secured
Party’s security interest hereunder and the payment of all other Obligations.

8.2Expenses.  Whether or not any of the transactions contemplated hereby shall
be consummated, Debtor agrees to pay to Secured Party on demand the amount of
all expenses paid or incurred by Secured Party (including the reasonable fees
and expenses of its counsel) in connection with the filing or recordation of all
financing statements and instruments as may be required by Secured Party at the
time of, or subsequent to, the execution of this Agreement, including, without
limitation, all documentary stamps, recordation and transfer Taxes and other
costs and Taxes incident to recordation of any document or instrument in
connection herewith.  Debtor agrees to save harmless and indemnify Secured Party
from and against any liability resulting from the failure to pay any required
documentary stamps, recordation and transfer Taxes, recording costs or any other
expenses incurred by Secured Party in connection with this

12

7372328v9

--------------------------------------------------------------------------------

 

Agreement. The provisions of this Subsection shall survive the termination of
this Agreement and Secured Party’s security interest hereunder and the payment
of all other Obligations.

8.3Applications of Payments and Collateral.  Except as may be otherwise
specifically provided in this Agreement, all Collateral and proceeds of
Collateral coming into Secured Party’s possession and all payments made by any
Loan Party may be applied by Secured Party to any of the Obligations, whether
matured or unmatured, in accordance with Section 8.03 of the Credit
Agreement.  Secured Party may defer the application of any non‑cash proceeds of
Collateral, including, but not limited to, non-cash proceeds collected under
Subsection 2.3 hereof, to the Obligations until cash proceeds are actually
received by Secured Party.

8.4Waivers by Debtor.  Debtor hereby waives, to the extent the same may be
waived under applicable Law:  (a) notice of acceptance of this Agreement;
(b) all claims, causes of action and rights of Debtor against Secured Party on
account of actions taken or not taken by Secured Party in the exercise of
Secured Party’s rights or remedies hereunder, under the Loan Documents or under
applicable Law; (c) all claims of Debtor for failure of Secured Party to comply
with any requirement of applicable Law relating to enforcement of Secured
Party’s rights or remedies hereunder, under the Loan Documents or under
applicable Law; (d) all rights of redemption of Debtor with respect to the
Collateral; (e) in the event Secured Party seeks to repossess any or all of the
Collateral by judicial proceedings, any bond(s) or demand(s) for possession
which otherwise may be necessary or required; (f) presentment, demand for
payment, protest and notice of non‑payment and all exemptions and all rights to
the marshaling of assets; (g) any and all other notices or demands which by
applicable Law must be given to or made upon Debtor by Secured Party;
(h) settlement, compromise or release of the obligations of any person primarily
or secondarily liable upon any of the Obligations; (i) all rights of Debtor to
demand that Secured Party release account Debtor from further obligation to
Secured Party; and (j) substitution, impairment, exchange or release of any
Collateral for any of the Obligations. Debtor agrees that Secured Party may
exercise any or all of its rights and/or remedies hereunder, under the Loan
Documents and under applicable Law without resorting to and without regard to
any Collateral or sources of liability with respect to any of the Obligations.

8.5Waivers by Secured Party.  Neither any failure nor any delay on the part of
Secured Party in exercising any right, power or remedy hereunder, under any of
the Loan Documents or under applicable Law shall operate as a waiver thereof,
nor shall a single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.

8.6Secured Party’s Setoff. Secured Party shall have the right, in addition to
all other rights and remedies available to it, following an Event of Default, to
set off, without the need for notice or demand, against any Obligations (whether
or not matured) due Secured Party, any debt owing to Debtor by Secured Party,
including, without limitation, any funds in any checking or other account now or
hereafter maintained by Debtor at Secured Party.  Debtor hereby confirms Secured
Party’s right to banker’s lien and setoff, and nothing in this Agreement or any
of the Loan Documents shall be deemed a waiver or prohibition of Secured Party’s
right of banker’s lien and setoff.

8.7Modifications.  No modifications or waiver of any provision of this Agreement
or any of the Loan Documents, and no consent by Secured Party to any departure
by Debtor therefrom, shall in any event be effective unless the same shall be in
writing, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice to or demand upon Debtor
in any case shall entitle Debtor to any other or further notice or demand in the
same, similar or other circumstances.

8.8Notices.  Any notice, demand, statement, request, or consent made hereunder
shall be made in accordance with Section 10.02 of the Credit Agreement.  

13

7372328v9

--------------------------------------------------------------------------------

 

8.9Applicable Law and Consent to Jurisdiction.  This Agreement has been
delivered to and accepted by Secured Party and will be deemed to be made in the
State of Connecticut. This Agreement will be interpreted in accordance with the
laws of the State of Connecticut excluding its conflict of laws rules. DEBTOR
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF CONNECTICUT SITTING
IN HARTFORD COUNTY AND OF THE UNITED STATES DISTRICT COURT OF CONNECTICUT, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND DEBTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH CONNECTICUT STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  DEBTOR HEREBY AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT SECURED PARTY OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST DEBTOR OR ANY LOAN PARTY OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

DEBTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS
SECTION.  DEBTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

8.10Survival: Successors and Assigns.  All covenants, agreements,
representations and warranties made herein and in the Loan Documents shall
survive the execution and delivery hereof and thereof, shall survive the Closing
Date and shall continue in full force and effect until all Obligations have been
paid in full in cash.  Whenever in this Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
assigns of such party.  All covenants, agreements, representations and
warranties by or on behalf of Debtor which are contained in this Agreement and
the Loan Documents shall be binding upon Debtor and its successors and assignors
inure to the benefit of Secured Party and its successors and assigns. Debtor may
not assign this Agreement or any of its rights or obligations hereunder without
the prior written consent of Secured Party.

8.11Severability.  If any term, provision or condition, or any part thereof, of
this Agreement or any of the Loan Documents shall for any reason be found or
held invalid or unenforceable by any court or governmental agency of competent
jurisdiction, such invalidity or unenforceability shall not affect the remainder
of such term, provision or condition nor any other term, provision or condition,
and this Agreement and the Loan Documents shall survive and be construed as if
such invalid or unenforceable term, provision or condition had not been
contained therein.

8.12Merger and Integration.  This Agreement, the attached Schedules and the
other Loan Documents contain the entire agreement of the parties hereto with
respect to the matters covered and the transactions contemplated hereby, and no
other agreement, statement or promise made by any party

14

7372328v9

--------------------------------------------------------------------------------

 

hereto, or by any employee, officer, agent or attorney of any party hereto,
which is not contained herein shall be valid or binding.

8.13WAIVER OF JURY TRIAL.  EACH OF DEBTOR AND SECURED PARTY HEREBY (a) COVENANTS
AND AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY,
AND (b) WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH SECURED PARTY
AND DEBTOR MAY BE PARTIES, ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY
PERTAINING TO THIS AGREEMENT, ANY OF THE LOAN DOCUMENTS AND/OR ANY TRANSACTIONS,
OCCURRENCES, COMMUNICATIONS, OR UNDERSTANDINGS (OR THE LACK OF ANY OF THE
FOREGOING) RELATING IN ANY WAY TO DEBTOR‑CREDITOR RELATIONSHIP BETWEEN THE
PARTIES.  IT IS UNDERSTOOD AND AGREED THAT THIS WAIVER CONSTITUTES A WAIVER OF
TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS,
INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT.  THIS
WAIVER OF JURY TRIAL IS SEPARATELY GIVEN, KNOWINGLY, WILLINGLY AND VOLUNTARILY
MADE BY DEBTOR AND DEBTOR HEREBY AGREES THAT NO REPRESENTATIONS OF FACT OR
OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY
OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. SECURED PARTY IS HEREBY
AUTHORIZED TO SUBMIT THIS AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE
SUBJECT MATTER AND DEBTOR AND SECURED PARTY, SO AS TO SERVE AS CONCLUSIVE
EVIDENCE OF SUCH WAIVER OF RIGHT TO TRIAL BY JURY.  DEBTOR REPRESENTS AND
WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN
THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE
WILL, AND/OR THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.

8.14PJR WAIVER.  DEBTOR EXPRESSLY ACKNOWLEDGES THAT THIS AGREEMENT AND EACH
TRANSACTION RELATED TO IT IS A “COMMERCIAL TRANSACTION” WITHIN THE MEANING OF
CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES, AS AMENDED.  DEBTOR HEREBY
VOLUNTARILY AND KNOWINGLY WAIVES ANY AND ALL RIGHTS WHICH ARE OR MAY BE
CONFERRED UPON IT UNDER CHAPTER 903a OF SAID STATUTES (OR ANY OTHER FEDERAL OR
STATE LAW AFFECTING PREJUDGMENT REMEDIES) TO ANY NOTICE OR HEARING OR PRIOR
COURT ORDER OR THE POSTING OF A BOND PRIOR TO THE SECURED PARTY OBTAINING A
PREJUDGMENT REMEDY.  DEBTOR FURTHER WAIVES ANY REQUIREMENT OR OBLIGATION OF THE
SECURED PARTY TO POST A BOND OR OTHER SECURITY IN CONNECTION WITH ANY
PREJUDGMENT REMEDY OBTAINED BY SECURED PARTY.  DEBTOR ACKNOWLEDGES THAT IT HAS
BEEN ADVISED BY COUNSEL OF ITS CHOICE OR HAS HAD THE OPPORTUNITY TO RETAIN
COUNSEL OF ITS CHOICE WITH RESPECT TO THIS TRANSACTION AND THIS AGREEMENT.  

8.15Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which, when so
executed and delivered, shall be an original, but all such counterparts shall
together constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic
transmission (e.g. .pdf) shall be effective as delivery of a manually executed
counterpart of this Agreement.

8.16Headings.  The headings and sub‑headings contained in the titling of this
Agreement are intended to be used for convenience only and shall not be used or
deemed to limit or diminish any of the provisions hereof.

15

7372328v9

--------------------------------------------------------------------------------

 

8.17Recitals.  The Recitals hereto are hereby incorporated into and made a part
of this Agreement.

8.18“Continuing” Event of Default. An Event of Default shall be deemed to be
“continuing” for all purposes of this Agreement and the other Loan Documents,
notwithstanding any purported curing of such Event of Default, unless, prior to
the receipt by Debtor of a notice from Secured Party stating that Secured Party
shall have elected to accelerate the Obligations, Debtor hall have cured such
Event of Default to the satisfaction of Secured Party and so notified Secured
Party and Secured Party shall have accepted such cure in writing or Secured
Party shall have waived such Event of Default in writing.

8.19Termination of Liens. Upon the termination of this Agreement and the
indefeasible payment in full of the Obligations, Secured Party shall, within
twenty (20) days following Debtor’s written request to Secured Party, (i)
release control of any security interest in the Collateral perfected by control,
and (ii) send to Borrower Uniform Commercial Code financing statement amendments
terminating any Uniform Commercial Code financing statements filed against
Debtor and the Collateral.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS

 

16

7372328v9

--------------------------------------------------------------------------------

Exhibit 10.5

IN WITNESS WHEREOF, Debtor has executed this Security Agreement as of the date
first above written.

 

DEBTOR:

 

DOMINION BRIDGEPORT FUEL CELL, LLC

 

 

By:

FuelCell Energy Finance, LLC

Its:

Sole Member

 

 

 

By:

FuelCell Energy, Inc.

 

Its:

Sole Member

 

 

 

By:

/s/ Michael S. Bishop

Name:

Michael S. Bishop

Title:

Senior Vice President and

 

Chief Financial Officer

 

 




 

[Signature Page to Security Agreement]

--------------------------------------------------------------------------------

 

Schedule I

Bridgeport Fuel Cells

 

 

All fuel cells and fuel cell modules located at 1366 Railroad Avenue,
Bridgeport, Connecticut and/or utilized or comprising the Facility, including,
without limitation, the Five (5) DFC3000 fuel cell power plants listed below:

 

[gvufcws2pcyt000001.jpg]




18

7372328v9

--------------------------------------------------------------------------------

 

Schedule II

Additional Fuel Cells

 

 

Two (2) SureSource 3000 modules, identified by Serial number C1420-143 and
C1420-146.

19

7372328v9